Case: 20-60863     Document: 00516385982         Page: 1     Date Filed: 07/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         July 7, 2022
                                  No. 20-60863                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Kem Divine Tikum,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A203 679 984


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Kem Divine Tikum, a native and citizen of Cameroon who was
   removed in November 2020, petitions for review of the Board of Immigration
   Appeals’ (BIA) denying his applications for asylum, withholding of removal,
   and relief under the Convention Against Torture (CAT). He challenges: the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60863        Document: 00516385982        Page: 2   Date Filed: 07/07/2022




                                    No. 20-60863


   BIA’s failure to remand this matter to the Immigration Judge (IJ) in the light
   of the invalidation of a regulation that rendered him ineligible for asylum
   previously; the BIA’s adverse credibility finding; the denial of his asylum and
   withholding claims; and the denial of CAT relief.
          Because Tikum failed to raise before the BIA the remand issue, our
   court lacks jurisdiction to consider it. See Martinez-Guevara v. Garland, 27
   F.4th 353, 360 (5th Cir. 2022) (explaining that motion to reconsider required
   “when [BIA’s] decision itself results in a new issue and the [BIA] has an
   available and adequate means for addressing it”).
          In considering the BIA’s decision (and the IJ’s, to the extent it
   influenced the BIA), legal conclusions are reviewed de novo; factual findings,
   for substantial evidence. E.g., Orellano-Monson v. Holder, 685 F.3d 511, 517–
   18 (5th Cir. 2012). Under the substantial-evidence standard, petitioner must
   demonstrate “the evidence is so compelling that no reasonable factfinder
   could reach a contrary conclusion”. Chen v. Gonzales, 470 F.3d 1131, 1134
   (5th Cir. 2006).
          An adverse-credibility determination is a factual finding. Singh v.
   Sessions, 880 F.3d 220, 224–25 (5th Cir. 2018). Therefore, “if the IJ’s
   credibility determinations are supported by the record, they will be
   affirmed”. Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009). In making an
   adverse-credibility determination, “[the] IJ may rely on any inconsistency or
   omission . . . as long as the totality of the circumstances establishes that an
   asylum applicant is not credible”. Id. at 538 (citation omitted) (emphasis in
   original).
          Consideration of the record does not show that “no reasonable fact-
   finder” could make such a determination. See Singh, 880 F.3d at 225
   (citation omitted). Because the credibility findings were sufficient to support
   the BIA’s decision that the IJ did not err in denying Tikum’s requests for




                                         2
Case: 20-60863       Document: 00516385982         Page: 3   Date Filed: 07/07/2022




                                    No. 20-60863


   asylum and withholding, our court need not consider his remaining assertions
   regarding these forms of relief. See Chun v. I.N.S., 40 F.3d 76, 79 (5th Cir.
   1994).
            Although Tikum stated he was contesting the denial of CAT relief, he
   briefs no challenge to the BIA’s adoption of the IJ’s conclusion that Tikum
   failed to make the required showing that he was harmed by the Cameroonian
   authorities or faces a likelihood of torture. He has, therefore, abandoned his
   challenge to the denial of CAT relief. See Soadjede v. Ashcroft, 324 F.3d 830,
   833 (5th Cir. 2003) (explaining merits of appeal abandoned when petitioner
   makes no assertion “that the decision in his case is not supported by
   substantial evidence”).
            DISMISSED in part; DENIED in part.




                                          3